A hearing court’s findings of fact are entitled to great weight, and this court will not, without good reason, find a police officer’s testimony incredible (People v Jones, 168 AD2d 370, lv denied 77 NY2d 907). Defendant was arrested by a police officer who, with the use of a high powered telescope and from a position sixteen stories above street level, observed defendant engage in what appeared to be a drug transaction, and then immediately radioed a description of the purchaser to his backup team. That the officer came down to the street to personally make the arrest, rather than monitor defendant’s movements and communicate with his backup team to execute the arrest, is not a valid reason for finding the officer’s testimony incredible as a matter of law. And, contrary to defendant’s argument, his guilt was proven beyond a reasonable doubt. Although several inconsistencies in the evidence contradicted the arresting officer’s claim that he had arrested defendant and recovered a crack vial from defendant’s hand, these matters were attributable to a mistake by the reporting officer, whose credibility, like that of the arresting officer, is best left to the trier of fact (see, People v Mosley, 112 AD2d *539812, affd 67 NY2d 985). Concur — Sullivan, J. P., Carro, Kassal and Smith, JJ.